Case: 5:19-cr-00177-DCR-EBA Doc #: 169 Filed: 03/23/21 Page: 1 of 5 - Page ID#: 601




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

   UNITED STATES OF AMERICA,                          )
                                                      )
          Plaintiff,                                  )     Criminal Action No. 5: 19-177-DCR
                                                      )
   V.                                                 )
                                                      )
   DEJON EUGENE JOHNSON,                              )       MEMORANDUM OPINION
                                                      )           AND ORDER
          Defendant.                                  )

                                     ***   ***        ***   ***

        The Court has received correspondence from Defendant Dejon Eugene Johnson

 seeking compassionate release under the First Step Act of 2018. The pro se motion will be

 denied because Johnson has not established extraordinary and compelling circumstances for

 release and the factors under 18 U.S.C. § 3553(a) do not warrant a sentence reduction.

                                                 I.

        Johnson pleaded guilty to conspiring to distribute 40 grams or more of a substance or

 mixture containing a detectable amount of fentanyl and aiding and abetting possession with

 intent to distribute 40 grams or more of substance or mixture containing a detectable amount

 of fentanyl. He was sentenced on August 7, 2020, to a total term of imprisonment of 46

 months, followed by 4 years of supervised release. [Record No. 136]

        The defendant has been designated to serve his sentence at FCI Fort Dix, but has not

 arrived there despite the passage of more than seven months since his sentencing hearing.

 Instead, he is “in transit,” and is currently being held at the Tallahatchie County Correctional




                                              -1-
Case: 5:19-cr-00177-DCR-EBA Doc #: 169 Filed: 03/23/21 Page: 2 of 5 - Page ID#: 602




 Facility in Tutwiler, Mississippi.1 The defendant claims that the facility is “another COVID-

 19 hotspot with overwhelming numbers of infected inmates [and] staff.” Johnson states that

 he is forced to share accommodations with inmates who have tested positive for COVID-19.

 Further, he contends, staff have restricted inmates’ phone time and threatened them with “spray

 guns, electric tasers, and rubber bullets.” Johnson reports being particularly concerned about

 contracting COVID-19 due to his “[past] pneumonia and flu.”

                                               II.

        Requests for compassionate release are evaluated under 18 U.S.C. § 3582(c)(1)(A),

 which provides:

        the court, . . . upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons
        [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from
        the receipt of such a request by the warden of the defendant’s facility, whichever
        is earlier, may reduce the term of imprisonment (and may impose a term of
        probation or supervised release with or without conditions that does not exceed
        the unserved portion of the original term of imprisonment), after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, if it
        finds that—(i) extraordinary and compelling reasons warrant such a reduction .
        . . and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.

        In considering a motion for compassionate release, the court considers three criteria.

 These include extraordinary and compelling reasons for release; the factors under 18 U.S.C. §

 3553(a); and any applicable policy statements found in the United States Sentencing

 Guidelines. See United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020).




 1
        The United States Marshals Service (“USMS”) provided this information to the Court.
 According to USMS, it is expected that Johnson will be transported to FCI Fort Dix by the end of
 this month.
                                              -2-
Case: 5:19-cr-00177-DCR-EBA Doc #: 169 Filed: 03/23/21 Page: 3 of 5 - Page ID#: 603




        There is no applicable guidelines policy statement when a prisoner files a motion for

 compassionate relief on her own behalf. United States v. Elias, 984 F.3d 516, 519 (6th Cir.

 2021). Accordingly, when dealing with motions filed by prisoners, the Court skips step two

 of the three-step analysis. Id. Additionally, “district courts may deny compassionate-release

 motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not

 need to address the others.” Id.

        “Section 3582(c)(1)(A) does not define ‘extraordinary and compelling reasons.’”

 United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, when an imprisoned

 person files a motion for compassionate release, the district court has “full discretion . . . to

 determine whether an extraordinary and compelling reason justifies compassionate release.”

 Jones, 908 F.3d at 1109.

                                               III.

        The defendant’s conclusory allegations concerning COVID-19 risks at the Tallahatchie

 County Correctional Facility do not constitute extraordinary and compelling reasons for

 release. While Johnson indicates that he has suffered from pneumonia and flu in the past, he

 does not allege that he currently has these conditions. He is 25 years old and, according to his

 presentence investigation report (“PSR”), is in good health and takes no prescription

 medications. This Court and many other district courts within the Sixth Circuit have held that

 a generalized risk of contracting COVID-19 while incarcerated is not extraordinary and

 compelling for purposes of § 3582(c)(1)(A). United States v. Fletcher, 2021 WL 857029, at

 *1 (N.D. Ohio Mar. 8, 2021) (collecting cases).

        Next,to the extent the defendant alleges that inmates have been threatened with force,

 there are scenarios that would justify the use of force in a jail or prison setting. See, e.g.,
                                               -3-
Case: 5:19-cr-00177-DCR-EBA Doc #: 169 Filed: 03/23/21 Page: 4 of 5 - Page ID#: 604




 Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir. 1992) (finding use of force reasonable when

 officer used stun gun to subdue convicted inmate who refused to comply with jail official’s

 order to be quiet). The defendant has not provided the factual background leading up to the

 alleged threat of force, nor has he alleged that any force was actually employed against him.

 Accordingly, this does not constitute an extraordinary and compelling reason for early release.

        The § 3553(a) factors also counsel against release. The defendant conspired to traffic

 a significant quantity of a fentanyl, a particularly dangerous substance that has resulted in

 numerous overdose deaths in central Kentucky. And while the defendant’s criminal history is

 not particularly lengthy, it is troubling. He incurred multiple juvenile adjudications including

 retail fraud and larceny. Further, at the age of 18, he was convicted of unarmed robbery and

 sentenced to three years of Holmes Youthful Trainee Act probation, which he violated

 numerous times. Johnson demonstrated a continued failure to comply with the law in

 connection with the instant offense when he was indicted in Clark Circuit Court in June 2019.

 He was charged with two counts of trafficking in a controlled substance and posted bond.

 However, an order of incarceration was entered on June 20, 2019, after he violated the terms

 of home incarceration.

        Having concluded that Johnson qualified for the “safety valve” under U.S.S.G. § 2D1.1,

 his advisory sentencing guidelines range was 37 to 46 months’ imprisonment. The Court

 determined that a sentence at the top of that range was necessary to serve the purposes of §

 3553(a), including reflecting the seriousness of the offense, promoting respect for the law, and

 providing a just punishment. Reducing the defendant’s sentence would undermine these

 objectives as well as the goals of general and specific deterrence.

        Accordingly, it is hereby
                                               -4-
Case: 5:19-cr-00177-DCR-EBA Doc #: 169 Filed: 03/23/21 Page: 5 of 5 - Page ID#: 605




       ORDERED as follows:

       1.      The clerk is directed to file the defendant’s correspondence in the record of this

 proceeding.

       2.      The defendant’s motion for compassionate release is DENIED.

       Dated: March 23, 2021.




                                              -5-
